January 26, 2012 Andrew D. Mew Accounting Branch Chief United States Securities & Exchange Commission treet, NE Washington, D.C. 20549 Re:South Jersey Industries, Inc. Form 10-K for Fiscal Year Ended Dec. 31, 2010 Filed March 1, 2011 Proxy Statement on Schedule 14A Filed April 8, 2011 File No. 001-06364 Dear Mr. Mew: Please accept this correspondence in response to your letter of December 30, 2011. Form 10-K for the Fiscal Year Ended December 31, 2010 Management’s Discussion and Analysis, page 16 Results of Operations, page 23 1. Refer to your table on page 26 where you reconcile income from continuing operations to your non-GAAP measure “economic earnings.” Please explain to us why you are netting the unrealized mark-to-market losses/(gains) on derivatives and realized (gains)/losses on inventory injection hedges in this table. Further, reconcile for us, and disclose in future filings, the amounts reported in this table for the past three fiscal years to the amounts you disclose on page 78 which are included in your non utility operating revenues. Management response: The Company acknowledges Staff’s comments with respect to the Form 10-K for the fiscal year ended December 31, 2010 and proposes to include the additional disclosures as outlined below. In the table on page 26, the unrealized mark-to-market losses/(gains) on derivatives were netted with realized (gains)/losses on inventory injection hedges because the Company believes that a net presentation was preferable to presenting the elements separately since neither element was considered individually significant. In Management’s opinion, the net presentation provides the reader with sufficient information about the reconciling items between income from continuing operations and Economic Earnings in a clear and concise format. Unrealized mark-to-market losses/(gains) on derivatives are presented separately from realized (gains)/losses on inventory injection hedges in the earnings releases included as Exhibit 99 to the Current Reports on Form 8-K filed by the Company on February 28, 2011 and February 24, 2010. Beginning with the Annual Report on Form 10-K for the year ended December 31, 2011, expected to be filed on or before February 29, 2012, and all future periods, the Company will present unrealized mark-to-market losses/(gains) on derivatives separately from realized (gains)/losses on inventory injection hedges when reconciling income from continuing operations to Economic Earnings. The following table reconciles the amounts reported in the table on page 78 which are included in Operating Revenues – Non Utility to the unrealized mark-to-market losses/(gains) on derivatives and realized (gains)/losses on inventory injection hedges reported in the table on page 26: The effect of derivative instruments not designated as hedging instruments under GAAP on the consolidated statements of income is as follows (gains (losses) in thousands) (See Note 16): Gains (losses) on energy related commodity contracts $ ) $ ) $ Gains (losses) on interest rate contracts ) ) Total before income taxes ) ) Income taxes (A) ) Total after income taxes ) ) Unrealized mark-to-market gains (losses) on derivatives held by affiliated companies, net of tax (A) Total unrealized mark-to-market gains (losses) on derivatives ) ) Realized gains (losses) on inventory injection hedges, net of tax (A) ) Total reconciling items between income from continuing operations and economic earnings $ ) $ ) $ (A) Determinedusing a combined statutory tax rate of 41% The Company will include this table in future filings beginning with the Company’s Annual Report on Form 10-K for the year ended December 31, 2011, expected to be filed on or before February 29, 2012, and all future periods (to be modified as appropriate to reflect then current information). 2. Refer to your disclosure on page 25 where you state you adjust, “[f]or realized gains and losses, as applicable and in each case after tax, on all hedges attributed to inventory transactions to align them with the related cost of inventory in the period of withdrawal” in the above non-GAAP measure. Please explain to us and disclose in further detail the meaning of this statement including their nature and how you make these “adjustments.” Management response: The Company acknowledges Staff’s comments with respect to the Form 10-K for the fiscal year ended December 31, 2010 and proposes to include the additional disclosures as outlined below As disclosed in the Annual Report on Form 10-K for the year ended December 31, 2010, the Company purchases and holds natural gas in storage to earn a profit margin from its ultimate sale in the future and uses derivatives to mitigate commodity price risk. The gas stored in inventory is accounted for at the lower of average cost or market, while the derivatives used to reduce the risk associated with a change in the value of the inventory are accounted for at fair value, with changes in fair value recorded in operating results in the period of change. As a result, earnings are subject to volatility as the market price of derivatives change, even when the underlying hedged value of the inventory is unchanged. For Economic Earnings purposes, income from continuing operations is adjusted, as described on page 25 of the Form 10-K, in order to match the timing of the recognition of realized gains and losses on the derivatives used to mitigate commodity price risk on expected future purchases of gas in storage and the recognition of the related costs of gas in storage. To arrive at income from continuing operations, realized gains and losses on derivatives used to mitigate commodity price risk on expected future purchases of gas in storage are recognized when the derivative settles but the cost of the related gas in storage is not recognized until the period of withdrawal. Over time, gains or losses on the sale of gas in storage will be offset by losses or gains on the derivatives, resulting in the realization of the profit margin expected when the transactions were initiated. Beginning with the Annual Report on Form 10-K for the year ended December 31,2011, expected to be filed on or before February 29, 2012, and for all future periods (to be modified as appropriate to reflect then current information), the Company proposes to revise the existing disclosure in the Form 10-K by deleting the first bullet within the discussion of the types of transactions that cause the most significant volatility in operating results on page 24 under “Results of Operations” in the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and replacing it with the following paragraph: · SJRG purchases and holds natural gas in storage to earn a profit margin from its ultimate sale in the future. SJRG uses derivatives to mitigate commodity price risk in order to substantially lock-in the profit margin that will ultimately be realized. However, gas stored in inventory is accounted for at the lower of average cost or market; the derivatives used to reduce the risk associated with a change in the value of the inventory are accounted for at fair value, with changes in fair value recorded in operating results in the period of change. As a result, earnings are subject to volatility as the market price of derivatives change, even when the underlying hedged value of the inventory is unchanged. Additional volatility in earnings is created when realized gains and losses on derivatives used to mitigate commodity price risk on expected future purchases of gas in storage are recognized in earnings when the derivative settles but the cost of the related gas in storage is not recognized in earnings until the period of withdrawal. This volatility can be significant from period to period. Over time, gains or losses on the sale of gas in storage will be offset by losses or gains on the derivatives, resulting in the realization of the profit margin expected when the transactions were initiated. Beginning with the Annual Report on Form 10-K for the year ended December 31, 2011, expected to be filed on or before February 29, 2012, and for all future periods (to be modified as appropriate to reflect then current information), the Company also proposes to revise the existing disclosure in the Form 10-K by deleting the current definition of Economic Earnings on page 25 under “Results of Operations” in the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and replacing it with the following definition: We define Economic Earnings as: Income from continuing operations, (1) less the change in unrealized gains and plus the change in unrealized losses, as applicable and in each case after tax, on all commodity derivative transactions and the ineffective portion of interest rate derivative transactions that we are marking to market, and (2) less realized gains and plus realized losses, as applicable and in each case after tax, on all commodity derivative transactions attributed to expected purchases of gas in storage to match the recognition of these gains and losses with the recognition of the related cost of gas in storage in the period of withdrawal. Operating Revenues – Nonutility 2010 vs. 2009, page 28 3. We note your disclosure on page 29 that SJE’s revenues from retail electricity increased $92.1 million in 2010 compared to 2009, “mainly due to the impact of SJE being the successful bidder on a contract to supply retail electricity to over 400 school districts located throughout the state of New Jersey .” We also note that SJE’s revenues from retail electricity increased $57.6 million in 2009 as compared to 2008, due to the same contract. Please provide additional disclosure regarding this contract, including the duration of the contract, with a view towards explaining to investors whether the increases in SJE’s revenues in fiscal 2009 and fiscal 2010 are indicative of future results. Refer to Item 303(a)(3)(i) of Regulation S-K. Management response: The Company acknowledges Staff’s comments with respect to the Form 10-K for the fiscal year ended December 31, 2010 and proposes to include the additional disclosures as outlined below The Company was the successful bidder to provide retail electricity to over 400 school districts throughout the state of New Jersey for a two year period beginning in April 2009 through April 2011. The two year term of this contract is consistent with other contracts pursuant to which SJE provides gas and electricity. During 2010, the contract was expanded to include additional accounts and was extended through April 2012. As disclosed in the Form 10-K,SJE revenues from retail electricity increased $68.1 million in 2009 as compared to 2008 and $73.6 million in 2010 as compared to 2009, excluding the impact of the net change in unrealized gains and losses recorded on forward financial contracts. However, during the same periods, gross margins from the sale of retail electricity increased only $1.6 million in 2009 as compared to 2008 and only $2.5 million in 2010 as compared to 2009, excluding the impact of the net change in unrealized gains and losses recorded on forward financial contracts. These increases in revenue and gross margins were mainly due to the impact of SJE being the successful bidder on the school district contract. Beginning with the Annual Report on Form 10-K for the year ended December 31,2011, expected to be filed on or before February 29, 2012, and for all future periods (to be modified as appropriate to reflect then current information), the Company proposes to revise the existing disclosure in the Form 10-K by deleting the second paragraph on page 29 under “Operating Revenues – Nonutility 2010 vs 2009” in the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations”and replacing it with the following paragraph: This increase was mainly due to the impact of SJE being the successful bidder on a contract to supply retail electricity to over 400 school districts located throughout the state of New Jersey beginning in April 2009 through April 2012 and a 27.8% increase in the average monthly Locational Marginal Price (LMP) per megawatt hour in 2010 compared with 2009. The contract with the school districts is expected to be rebid in 2012. Excluding the school district contract, most of SJE’s retail electric customer contracts are market-priced. Consolidated Balance Sheets, page 44 4. Please explain to us how you estimate your provision of uncollectible accounts. In this regard, we noted significant increases in your accounts receivable and unbilled revenues for the year ended December 31, 2010. We also read your disclosure elsewhere in your filing that utility operating expenses increased due in part to increases in expense associated with uncollectible customer accounts receivable. Management response: The Company acknowledges Staff’s comments with respect to the Form 10-K for the fiscal year ended December 31, 2010. The provision for uncollectible accounts is established by the Company based on our historical collection experience for certain types of accounts and an assessment of the collectability of specific accounts. Accounts receivable balances and unbilled revenues were higher at the end of 2010 as compared to 2009 primarily as a result of increased natural gas commodity sales in November and December 2010 at the wholesale energy operations and increases in sales of natural gas to residential customers as a result of the cold weather experienced just prior to year end. The collectability assessment performed for 2010 resulted in a provision for uncollectible accounts of 3.0% of accounts receivable and unbilled revenues combined, as of December 31, 2010, which is consistent with the provision of 3.1% as of December 31, 2009. Based on a review of subsequent receipts, the provisions for uncollectible accounts as of December 31, 2010 and 2009 were adequate.The increase in the dollar amount of the provision for uncollectible accounts as of December 31, 2010 as compared to December 31, 2009, and the resulting increase in operating expense, is primarily the result of an overall increase in the level of customer receivable balances due to higher sales just prior to year end as discussed above, and an increase in the aging of the receivable balances. 15. Commitments and Contingencies, page 73 Pending Litigation, page 73 5. You state, “We accrue liabilities related to these claims when we can reasonably estimate the amount or range of amounts of probable settlement costs or other charges for these claims.” Please tell us the amount(s) of your accrual and revise your disclosure by providing an aggregate estimated reasonably possible loss or range of loss, including reasonably possible loss amounts in excess of your accruals to the extent they are material. Management response: The Company acknowledges Staff’s comments with respect to the Form 10-K for the fiscal year ended December 31, 2010 and proposes to include the additional disclosures as outlined below. The Company has accrued approximately $4.2 million and $3.7 million related to all claims in the aggregate as of December 31, 2010 and 2009, respectively. Management does not believe that these amounts are material to the Company’s financial position, results of operations or liquidity. In addition, Management does not believe that it is reasonably possible that there would be a material change in the Company’s estimated liability in the near term and does not currently anticipate the disposition of any known claims to have a material adverse effect on the Company’s financial position, results of operations or liquidity. Beginning with the Annual Report on Form 10-K for the year ended December 31, 2011, expected to be filed on or before February 29, 2012, and for all future periods (to be modified as appropriate to reflect then current information), the Company proposes to revise the existing disclosure in the Form 10-K by deleting the Pending Litigation paragraph on page 73 under Note 15 “Commitments and Contingencies” and replacing it with the following paragraph: The Company is subject to claims arising in the ordinary course of business and other legal proceedings. The Company has been named in, among other actions, certain product liability claims related to our former sand mining subsidiary. We accrue liabilities related to these claims when we can reasonably estimate the amount or range of amounts of probable settlement costs or other charges for these claims. The Company has accrued approximately $4.2 million and $3.7 million related to all claims in the aggregate, as of December 31, 2010 and 2009, respectively. Management does not believe that it is reasonably possible that there will be a material change in the Company’s estimated liability in the near term and does not currently anticipate the disposition of any known claims that would have a material effect on the Company’s financial position, results of operations or liquidity. Definitive Proxy Statement on Schedule 14A filed April 8, 2011 Compensation Discussion & Analysis, page 19 Compensation Practices, page 21 6.Please provide the names of the companies in each of the studies listed at the bottom of page 22, including the names of companies from which your management collects proxy information. Refer to Item 402(b)(2)(xiv) of Regulation S-K and Question 118.05 of our Regulation S-K Compliance and Disclosure Interpretations located on our website. In this regard, we note that you provided this information as Exhibits C, D and E in your letter to us dated December 20, 2010, but that these exhibits are not included in this year’s proxy statement. Management response: The Company acknowledges the Staff’s comment 6 above and proposes to include the following additional disclosure in the section entitled “Compensation Practices” beginning with the Definitive Proxy Statement on Schedule 14A expected to be filed on or before March 20, 2012.The proposed additional disclosure below is based on the disclosure reflected in the “Compensation Practices” section of the Company’s Compensation Discussion and Analysis disclosure for 2010, and will be modified in future filings to reflect then current information.The proposed additional disclosure below would replace the eighth paragraph of the section entitled “Compensation Practices.” In addition to the two peer group comparisons discussed above, the Committee uses industry specific compensation studies in evaluating compensation for our Named Executives, other than the CEO.They include the following three studies: · The Hay Group Energy Industry Database (based on size, position or revenues as appropriate) · The Hay Group General Industry Database (based on size, position or revenues as appropriate) · American Gas Association (AGA) survey data for selected positions. See Exhibits A and B for the list of companies in each of the studies utilized by South Jersey Industries, Inc. and Exhibit C for a list of the companies from which proxy data was collected. Compensation Components, page 23 7.We note your disclosure in the penultimate paragraph on page 23 that the pre-established annual cash target applicable to each of your NEOs is disclosed in the summary compensation table. However, the target and maximum thresholds set forth in the Grant of Plan-Based Awards table on page 31 appear to relate only to earnings per share targets. Please revise your disclosure regarding your annual cash awards to also disclose whether you have established aggregate annual cash award targets applicable to your NEOs which include amounts payable as a result of achievement of the specific measurable and predefined performance objectives set forth on page 24 and as a result of the Financial Performance of relevant subsidiary company, as applicable. Also disclose how you determine the level of achievement of these objectives and quantify the amounts awarded to your NEOs due to the achievement of these objectives. Refer to Item 402(b)(1)(v) of Regulation S-K. Management response: The Company acknowledges the Staff’s comment 7 above and proposes to include the following additional disclosure in the section entitled “Annual Cash Awards” beginning with the Definitive Proxy Statement on Schedule 14A expected to be filed on or before March 20, 2012.The proposed additional disclosure below is based on the disclosure reflected in the “Annual Cash Awards” section of the Company’s Compensation Discussion and Analysis disclosure for 2010, and will be modified in future filings to reflect then current information.The proposed additional disclosure below would replace the entire section entitled “Annual Cash Awards.” Annual Cash Awards - For 2010, annual cash award amounts are based on a percentage of each Named Executives’ base salary.Each Named Executive pre-established annual cash target is set forth in the Grants of Plan-Based Awards Table. The performance metrics used for our Named Executives are economic earnings per share, financial performance of subsidiaries and individual balanced scorecard objectives and are weighted as set forth in the chart below. 2010 Annual Cash Awards Metrics CEO CFO 75% SJI Economic Earnings Per Share - 25% Specific, measurable, and predefined performance objectives Subsidiary COO’s 25% SJI Economic Earnings Per Share 50% Financial Performance of relevant subsidiary company 25% Specific, measurable, and predefined performance objectives Other Named Executives 50% SJI Economic Earnings Per Share - 50% Specific, measurable, and predefined performance objectives For the economic earnings per share metric, the Committee develops a schedule each year to determine the actual amount of the annual cash award for this metric based on performance. The schedule includes a minimum, target and maximum performance level based on the Company’s earnings per share.The amount of the annual cash award attributed to this metric is capped at the maximum level so that the range for any payout to a Named Executive is plus or minus 50% of the targeted annual cash amount.The Company must achieve minimum earnings per share for any payout of any annual cash award to any Named Executive, including payouts attributed to financial performance of subsidiaries and individual balanced scorecard objectives.For 2010, the minimum earnings per share level is the amount of the Company’s actual economic earnings per share result for 2009, or $2.38.As a result, for the Company’s Named Executives to achieve any annual cash award payout for 2010, the Company had to outperform the 2009 earnings. The target level earnings per share target for 2010 was $2.54 per share.If earnings per share of $2.54 were achieved, annual cash of 100% of target would have been earned.The maximum level earnings per share target for 2010 was $2.73 per share. At an earnings per share amount of $2.73 per share, 150% of target would have been earned. Actual earnings per share for 2010 were $2.70 per share which resulted in a cash payout based on 142% of target. For Messrs. DuBois and Renna, performance is also measured using metrics related to the financial performance of the relevant subsidiary company for which they are responsible.This metric carries a 50% weighting of the overall target cash award.For 2010, financial performance of the relevant subsidiary company for which Messrs. DuBois and Renna are responsible was measured based on attainment of certain net income targets.For Mr. DuBois, the South Jersey Gas net income target was $41,600,000.For Mr. Renna, the net income target was $34,700,000. The maximum amount of annual cash attributable to the net income/subsidiary financial performance objective was capped at 150% of target. Based on performance, Mr. DuBois achieved 149% of his cash attributable to the financial subsidiary performance, resulting in payment to Mr. DuBois of $91,263.00.For Mr. Renna 107.5% of the target was achieved, resulting in a payment to Mr. Renna of $84,219.00 with respect to the financial subsidiary performance metric. In addition to the company performance components utilized to determine annual cash awards described above, awards to Named Executive are based on individual balanced scorecard performance, which is weighted 25% for Messrs. Graham, Kindlick, DuBois and Renna.For Mr. Patrick, the individual balanced scorecard objectives are weighted 50%.An individual balanced scorecard (“BSC”) is a strategic performance management tool that has four quadrants that are used to measure financial and non financial goals.The four perspectives that the BSC measures against are financial, customer, process and learning and growth. Goal Target Performance Graham, E., CEO Execution of key regulatory actions Base rate case submitted and extension of CIP Achieved Strategic Plan Completion of Business line strategic plans Achieved Organizational Development Develop organization and ensure talent future Achieved Enhanced communication with Key Stakeholders Expand and enhance communication with customers and shareholders Achieved as evidenced by JD Power scores and over 75 investor relations meetings Kindlick, D., CFO Financial modeling Create and utilize model, share results Achieved Rate Case - submit case Achieve targets from case Case filed and finalized ahead of schedule Enterprise Risk Management Process - consolidate Co. wide plan Study complete and present to BOD Achieved DuBois, J., COO, SJG Customer service Improved customer service Improved call center wait times, reduced customer connect time, achieved #1 rating in JD Power survey CIRT Complete incremental projects Achieved Customer Conversions Increase conversions Record number completed Rate Case - submit case Achieve income targets from case Case filed and finalized ahead of schedule Renna, M., COO, Solutions Budget 100% of budget Exceeded budget Business Growth Meet 4 of 7 targeted subsidiary goals Achieved 6 of 7 subsidiary customer goals Operating Efficiency/Productivity Enhance productivity on 6 subsidiary performance objectives Achieved 4 of 7 subsidiary productivity enhancement goals Employee Development Succession identification, planning and support Achieved Patrick, K., VP, SJI Timely monthly financial reviews and forecasts Ongoing business performance analysis w/ key variances Achieved Facilitate integrated strategic planning process Link strategic initiatives to financial results Achieved Identify technology to support business objectives Assess and develop plan to migrate business to business intelligence architecture Achieved Timely implementation of IT initiatives Assist clients with project management, meeting target dates, milestones and approvals Achieved implementation BSC objectives are established at or close to the beginning of the calendar year in which they are to be performed.The objectives are tied to business plans for the applicable year for each of our Named Executives.The achievement of these objectives is measured on a scale of 0 to 5 with 3 being target performance and resulting in payment at 100% of the 25% weighting attributable to the BSC component of the annual cash awards.Annual cash awards for this metric are also capped at 150% of target. The level of performance achieved for each BSC objective is dependent upon the terms of the objective itself, relative to each Named Executives’ performance.Target level performance is discussed at the beginning of the year. For 2010, each Named Executive achieved annual cash payments attributable to their BSC objectives as follows: ANNUAL BSC CASH 2010 Target (100%) Max (150%) Actual CEO 117,188/25% CFO 33,750/25% Renna 30,625/25% DuBois 30,625/25% Patrick 50,625/50% * Please note that in connection with our review of the Staff’s comments for purposes of this response, it has come to our attention that due to administrative error, the target and maximum amounts set forth for Estimated Possible Payouts Under Non-Equity Incentive Plan Awards in the Grants of Plan-Based Awards table were left at 2009 levels.The correct amounts are set forth above.After consideration, we have determined that the effect of this misstatement is not material to an investor in the Company’s securities and have thus determined not to amend the Company’s 2010 Definitive Proxy Statement on Schedule 14A. Grants of Plan-Based Awards The following table sets forth certain information concerning the grant of awards made to our Named Executives during the year ended December 31, 2010. Grants of Plan-Based Awards – 2010 Name Grant Date Estimated Possible Payouts Under Non-Equity Incentive Plan Awards Estimated Possible Payouts of Shares Under Equity Incentive Plan Awards All Other Stock Awards: Number of Shares of Stock or Units (#) Exercise or Base Price of Option awards ($ / Sh) Grant Date Fair Value of Stock and Option Awards ($) (3) Threshold Target Maximum Threshold (#) Target (#) Maximum Edward J. Graham 1/05/10 0 0 - - David A. Kindlick 1/05/10 0 0 - - Michael J. Renna 1/05/10 0 0 - - Jeffrey E. DuBois 1/05/10 0 0 - - Kevin D. Patrick 1/05/10 0 0 - - Footnotes to Grants of Plan-Based Awards Table (1) Amounts represent potential cash bonus payable to each Named Executive if the economic earnings per share metric, financial performance metric and/or individual balanced scorecard objectives for 2010 performance were achieved.Target represents a payout at 100% of the target annual cash award for each Named Executive and maximum represents a payout at 150% of the target annual cash award for each Named Executive. (2) Represents the possible payouts of shares of the performance-based, restricted stock grant at the end of the three-year vesting and performance-measurement period. (3) Represents the full grant date fair value of the grant of restricted common stock calculated in accordance with SFASB ASC Topic 718.See Footnote 2 of the consolidated financial statements included in the Annual Report on Form 10-K for additional information, including valuation assumptions used in calculating the fair value of the awards. On behalf of South Jersey Industries, I hereby acknowledge that: 1. the Company is responsible for the adequacy and accuracyof the disclosure in this filing; 2. staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and 3. the Company may not assert staff comments of the defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, /s/ David A. Kindlick David A. Kindlick Vice President and Chief Financial Officer Exhibit A Participant List AGL Resources Alliant Energy Atmos Energy Corporation Avista Corporation Cascade Natural Gas Corporation CenterPoint Energy, Inc. Central Hudson Gas & Electric Chesapeake Utilities Corporation Citizens Gas & Coke Utility Colorado Springs Utilities Constellation Energy Consumers Energy Company Dominion Resources, Inc. DTE Energy Duke Energy Corporation Energen Corporation Energy South, Inc. Entergy Corporation EON US LLC Equitable Utilities Exelon Corporation Gainesville Regional Utilities Integrys Energy Group Intermountain Gas Company Iroquois Pipeline Operating Company Knoxville Utilities Board Laclede Gas Memphis Light Gas & Water Metropolitan Utilities District Middle Tenn. Natural Gas Company Montana Dakota Utilities Mountaineer Gas Company National Fuel Gas Distribution Corporation National Gas & Oil Cooperative National Grid New Jersey Resources Corporation NICOR, Inc. NiSource, Inc. Northwest Natural Gas Company North Western Energy LLC NSTAR Oneok, Inc. Exhibit A Pepco Holdings Philadelphia Gas Works Piedmont Natural Gas Company, Inc. Puget Sound Energy Questar Corporation SEMCO Energy Sempra Energy Source Gas South Jersey Gas Company Southern California Gas Company Southern Union Company Southwest Gas Corporation UGI Utilities, Inc. Vectren Corporation Vermont Gas Systems, Inc. Washington Gas Light Company Westfield Gas & Electric Light Xcel Energy, Inc. ExhibitB South Jersey Industries SEC Data Request Company Name Sector Energy Database T.D. Williamson, Inc. Hess Corporation Energy Sierra Southwest CoOp Services, Inc. Energy Piedmont Natural Gas Company, Inc. Energy Southern Company Energy Southern Company -Alabama Power Energy Southern Company -Georgia Power Energy Southern Company- Southern Nuclear Operating Company Energy Southern Company - Mississippi Power Energy Southwest Gas Corporation Energy New York Power Authority Energy City of Philadelphia - Philadelphia Gas Works Energy Powersouth Energy AtmosEnergy Corporation Energy Memphis Light, Gas & Water Division Energy California Independent System Operator Corporation Energy United Illuminating Corporation Energy Unitil Corporation Energy CHS, Inc. Energy Mirant Corporation Energy ElectriCities of North Carolina Energy CenterPoint Energy Energy Dominion Resources, Inc. Energy Dominion Resources, Inc. - Dominion Energy Energy Dominion Resources, Inc. - Dominion Generation Corporation Energy Dominion Resources, Inc. - VA Power Energy Iroquois Pipeline Operating Company Energy Public Works Commission of Fayetteville, North Carolina Energy PJM Interconnection, LLC Energy PG&E Corporation - Pacific Gas and Electric Company Energy Electric Reliability Council of Texas,Inc. Energy FirstEnergy Energy Allegheny Energy, Inc. Energy AGL Resources, Inc Energy GDF SUEZ Energy - United Water Energy GDF SUEZ Energy North America Energy GDF SUEZ Energy-SUEZ Energy Generation North America Energy GDF SUEZ Energy-SUEZ Energy LNG North America Energy GDF SUEZ Energy-SUEZ Energy Marketing North America Energy GDF SUEZ Energy-SUEZ Energy Retail North America Energy American Transmission Co. LLC Energy PNM Resources Inc. Energy Edison International - Edison Mission Energy Energy Energy Future Holdings Energy Energy Future Holdings- Luminant Energy Energy Future Holdings- Luminant Energy Energy Energy Future Holdings - Oncor Electric Delivery Company Energy Energy Future Holdings - TXU Energy Energy Old Dominion Electric Cooperative Energy Central Vermont Public Service Corporation Energy Petrobras Americas Inc Energy Wood Mackenzie Energy DPL Inc. Energy Orlando Utilities Commission Energy City of Austin - Austin Energy Energy E.ON U.S., LLC Energy Duquesne Light Energy Vopak North America Energy NuStar Energy L.P. Energy Cheniere Energy, lnc. Energy CGGVentas Energy L/B Water Service Energy Helmerich & Payne, Inc. Energy Florida Municipal Power Agency Energy South Jersey Industries Energy South Jersey Industries- Energy Solutions Energy South Jersey Industries- South Jersey Gas Company Energy AES Corporation Energy Southern Minnesota Municipal Power Agency Energy General Industry Database Johnson County Government General Market Community Options, Inc. General Market New York City Department of Education General Market Tipp Enterprises -Novamex General Market Laureate Education, Inc General Market American Institute of Graphic Arts (AlGA) General Market Massachusetts Society of Certified Public Accountants General Market Kforce, Inc General Market Telefonica International Wholesale Services General Market City of Austin, TX General Market Sleep Innovations Industrial International Fellowship Of Christians & Jews General Market Chicago Province of the Society of Jesus General Market Pharmacy Onesource, Inc. General Market Shippensburg University Foundation General Market Rochester Institute of Technology General Market Alzheimer's Disease and Related Disorders Association General Market Rensselaer Polytechnic Institute General Market Ritchie Bros. Auctioneers General Market Healthcare Information Management Systems Society General Market Bureau Veritas General Market FMC Corporation Chemical FMC Corporation- Agricultural Products Group Chemical FMC Corporation - Industrial Chemicals Group Chemical FMC Corporation -Specialty Chemicals Group Chemical PPG Industries Inc. - Chemicals Chemical PPG Industries Inc. - Coatings & Resins Chemical PPG Industries Inc. - Corporate Chemical PPG Industries Inc. - Glass Chemical Honeywell - Specialty Materials Chemical Eastman Chemical Chemical Umicore Chemical Ashland, Inc. - Aqualon Functional Ingredients Chemical Ashland, Inc. - Ashland Distribution Chemical Ashland, Inc. - Consumer Markets Chemical Ashland, Inc. – Corporate Chemical Ashland, Inc. - Hercules Water Technologies Chemical Ashland, Inc. -Performance Materials Chemical Tronox Incorporated Chemical Sunoco, Inc. -Chemical Division Chemical INVISTA Chemical Dow Chemical Company, The Chemical Dow Chemical Company, The - Dow AgroSciences Chemical Dow Corning Corporation Chemical E. I. du Pont de Nemours and Company Chemical Occidental Petroleum Corporation - Occidental Chemical Corp. Chemical Calgon Carbon Chemical Olin Corporation - Chlor Alkali Chemical Arkema Chemical Solvay America - Solvay Solexis Chemical Solvay America Inc. Chemical Solvay America Inc. - Solvay Advanced Polymers, Inc. Chemical Solvay America Inc. - Solvay Chemicals Chemical Solvay America Inc. - Solvay lnformation Technologies Chemical Chemtura Corporation Chemical Bayer Material Science Chemical Mosaic Company, The Chemical Air Products and Chemicals Chemical Rhodia Chemical BASF Chemical BASF - Ciba Specialty Chemicals Chemical Arch Chemicals, Inc. Chemical H.B. Fuller Company Chemical Williams Companies, Inc. Chemical Cognis Chemical Roquette America Chemical MeadWestvaco Corporation - Specialty Chemicals Chemical Praxair, Inc. Chemical NewMarket Corporation Chemical Georgia Gulf Corporation Chemical lneos Group Limited Chemical Air Liquide America Chemical Cabot Corporation Chemical MacDermid Chemical EMD Chemicals Inc Chemical Evonik Degussa Corporation Chemical Linde Group, North America Inc. Chemical Millennium Inorganic Chemicals Chemical NOVA Chemicals, Inc. Chemical Lubrizol Corporation, The Chemical LyondellBasell North America - Lyondell Chemical Clariant Corporation Chemical International Flavors & Fragrances Chemical Agrium, Inc. – US Chemical Potash Corporation of Saskatchewan, Inc. Chemical Huntsman- Textile Effects Chemical Cytec Industries Inc. Chemical Lonza Inc. Chemical Akzo Nobel Chemical Akzo Nobel - Car Refinishes Chemical Akzo Nobel - Functional Chemicals Chemical Akzo Nobel - Industrial Finishes Chemical Akzo Nobel - International Paint Llc. Chemical Akzo Nobel - National Starch Chemical Akzo Nobel - Powder Coatings Chemical Akzo Nobel - Pulp & Paper Chemicals Chemical Akzo Nobel- Surfactants Chemical TOTAL S.A- Total Petrochemicals USA Chemical Sasol North America, Inc. Chemical lnfineum USA L.P. Chemical Chevron Phillips Chemical Company LLC Chemical Champion Technologies Chemical Champion Technologies- Corsicana Technologies Chemical Shepherd Color Company Chemical Buckman Laboratories Chemical lnnophos, Inc. Chemical LANXESS Chemical Westlake Chemical Corporation Chemical Siegwerk USAInc Chemical Momentive Specialty Chemicals, Inc. Chemical Michelman Inc. Chemical Baker Petrolite Chemical Sika Corporation Chemical Bluestar Silicones Chemical Zep Inc. Chemical Canexus Chemical SABIC Innovative Plastics US LLC Chemical GEO Specialty Chemicals Chemical Nitto Denko America – Permacel Automotive Chemical Americas Styrenics Chemical ICL Industrial Products Chemical DSM Nutritional Products,Inc. Chemical DSM Resins U.S. Inc. - DSM Chemicals North America, Inc. Chemical Firmenich,Incorporated Chemical OCI Chemical Chemical Borealis Compounds Inc. Chemical Ferro Corporation Chemical Southern Company Chemical FirstEnergy Corp. Chemical Weston Solutions Industrial Jacobs Engineering GroupInc. Industrial Zachry Construction Corporation Industrial Granite Construction Incorporated Industrial Day & Zimmermann Industrial Gilbane, Inc. Industrial Bovis Lend Lease Industrial McCarthy Building Companies Inc. Industrial PCL Construction Enterprises Inc. Industrial Tishman Realty & Construction Co. Inc. Industrial Turner Construction Company Industrial Wertz Company Industrial NACCO Materials Handling Group Industrial Bridgestone Americas, Inc. Industrial Saint-Gobain Corporation Industrial Voith- Voith Hydro Inc. Industrial Voith- Voith Paper Fabric & Roll Systems Inc Industrial Continental Automotive Systems, Inc. Industrial Michelin North America Industrial Flowserve Corporation Industrial Valmont Industries, Inc. - Coatings Industrial Valmont Industries, Inc. - Corporate Industrial Valmont Industries, Inc. - International Industrial Valmont Industries, Inc. -Irrigation Industrial Valmont Industries, Inc. -Structures Division Industrial Valmont Industries, Inc.- Tubing Industrial Valmont Industries, Inc. - Utilities Industrial Marmon Group, Inc., The - Union Tank Car Industrial Hexagon Metrology, Inc. Industrial Cooper Industries, Ltd.-B-Line Industrial Cooper Industries, Ltd. - Bussmann Industrial Cooper Industries, Ltd. - Cooper Tools Industrial Cooper Industries, Ltd. - Corporate Industrial Cooper Industries, Ltd. - Crouse-Hinds ECM Industrial Cooper Industries, Ltd. - Lighting Industrial Cooper Industries, Ltd. - Power Systems Industrial Cooper Industries, Ltd. -Wiring Devices Industrial Lehigh Hanson Industrial Lehigh Hanson - Building Products Industrial Lehigh Hanson - Canada Region Industrial Lehigh Hanson - Lehigh White Industrial Lehigh Hanson- North Region Industrial Lehigh Hanson - South Region Industrial Lehigh Hanson- West Region Industrial Ingersoll Rand Company Limited Industrial Ingersoll Rand Company Limited- Climate Control Industrial Ingersoll Rand Company Limited- Enterprise Services Industrial Ingersoll Rand Company Limited -Industrial Technologies Industrial Ingersoll Rand Company Limited- Security Technologies Industrial Ingersoll Rand Company Limited- Trane Residential Industrial Caterpillar Inc. Industrial Joy Global, Inc. Industrial Joy Global, Inc. - Joy Mining Machinery Industrial SPX Corporation Industrial Modine Manufacturing Company Industrial Belden Industrial Wienerberger- General Shale Brick. Inc. Industrial Illinois Tool Works Inc. Industrial Owens-Illinois, Inc. Industrial Pilkington Industrial Eaton Corporation Industrial Noranda Aluminum Industrial Noranda Aluminum- Gramercy Industrial Noranda Aluminum - Noranda Primary Industrial Noranda Aluminum- Norandal Industrial ArcelorMittal Tubular Products Industrial Arce!orMittal Tubular Products Industrial ArcelorMittal Tubular Products Mechanical Industrial Sonoco Products Company Industrial CNH Global N.V. Industrial Andersons, Inc., The Industrial Cargill, Inc. Industrial American Crystal Sugar Company Industrial Hallmark Cards, Inc. Industrial MeadWestvaco Corp- Community Development & Land Management Industrial MeadWestvaco Corporation - Calmar Industrial MeadWestvaco Corporation - Consumer & Office Products Industrial MeadWestvaco Corporation - Consumer Solutions Industrial MeadWestvaco Corporation -Corporate Industrial MeadWestvaco Corporation- Global Business Services Industrial MeadWestvaco Corporation - Packaging Resource Group Industrial MeadWestvaco Corporation - Specialty Papers Industrial Deere & Company Industrial Associated Materials, Inc. Industrial Mitsubishi lnternational Corporation Industrial Hilti – US Industrial Newark InOne Industrial ABB, Inc. Industrial FANUCCNC America Corporation Industrial Hillwood Development Corporation Industrial Matthews International Corporation Industrial Huhtamaki Industrial CHS, Inc. (307511) Industrial Tate & Lyle Americas Industrial Tate & Lyle Americas- Custom Ingredients Industrial Tate & Lyle Americas -Ingredients Industrial Americas Tate & Lyle Americas- Tate & Lyle Industrial Sucralose Amsted Industries, Inc. - Amsted Rail Industrial Amsted Industries, Inc. - Baltimore Aircoil Industrial Amsted Industries, Inc. - Burgess Norton Industrial Amsted Industries, Inc. - Consolidated Metco Inc. Industrial Amsted Industries, Inc. - Corporate Industrial Amsted Industries, Inc. -Diamond Chain Industrial Amsted lndustries, Inc. -Griffin Pipe Industrial Amsted Industries, Inc. -Means Industries, Inc. Industrial Pioneer Hi-Bred International, Inc. Industrial Ensign-Bickford Industries Industrial Brambles Industrial Johnson Controls FM Global Industrial PCS- Potash Industrial Plastic Omnium Industrial Benteler North America Industrial BMW Manufacturing Industrial ZF Group North American Operations Industrial GrafTech International, LTD Industrial Southern Star Concrete Industrial Griffith Laboratories USA Industrial Eagle Ottawa, LLC Industrial Groupe SEB Industrial Denso Manufacturing Industrial ArmacellLLC Industrial Day & Zimmermann Industrial Ford Motor Industrial MonierLifetile LLC Industrial Handy & Harman Industrial Dawn Food Products, Inc. Industrial Lenzing Fibers Inc- Hahl Industrial Lenzing Fibers Inc. Industrial Lopez Foods Industrial Ply Gem Siding Group Industrial Bunge North America, Inc. Industrial BELIMO Americas Industrial Ball Corporation Industrial Agfa Corporation Industrial Agfa Corporation- Agfa Materials Industrial S&B Industrial Minerals S.A. -N.A Industrial S&B Industrial Minerals S.A. - Stollberg Inc Industrial Bal-Seal Engineering Inc Industrial Sitel Semiconductor Industrial Amcor Limited Industrial Amcor Limited- Amcor PET Packaging Industrial Glatfelter Industrial WireCo World Group Inc. Industrial Vallourec Industrial Danfoss Industrial Howden Buffalo Inc. Industrial ASML Industrial TomTom, Inc. Industrial Ltalcementi Industrial Flexco Industrial Archer Daniels Midland Industrial Konica Minolta Graphics Imaging, Inc Industrial Barnes Group Inc. Industrial PERl USA Industrial Anonymous Industrial Company Industrial Thomas Steel Strip Corp. Industrial Jaguar Land Rover NA Industrial Southco, Inc. Industrial Forbo Flooring Industrial Siemens Corporation Industrial Mersen Group Industrial United States Steel Corporation Industrial Gerdau AmeriSteel Corporation Industrial ArcelorMittal Industrial AK Steel Corporation Industrial Severstal - Severstal North America Industrial CSN Industrial Exhibit C SOUTH JERSEY INDUSTRIES, INC. Proxy Position 1 and Chief Executive Officer Top Financial Position Proxy Position 3 Proxy Position 4 Proxy Position 5 Almos Energy Corp. Almos Energy Corp. AlmosEnergy Corp. Almos Energy Corp. Almos Energy Corp. Nicor, Inc. New Jersey Resources Corp. New Jersey Resources Corp. Nicor, Inc. Nicor, Inc. New Jersey Resources Corp. WGL Holdings Inc. WGL Holdings Inc. New Jersey Resources Corp. New Jersey Resources Corp. WGL Holdings,Inc. Southern Union Co. Southern Union Co. WGL HoldingsInc. WGL Holdings,Inc. Southern Union Co. AGL Resources Inc. AGL Resources Inc. Southern Union Co. Southern Union Co. AGL Resources Inc. Vectren Corp. Vectren Corp. AGL Resources Inc. AGL Resources Inc. Vectren Corp. Southwest Gas Corp. Southwest Gas Corp. Vectren Corp. Vectren Corp. Southwest Gas Corp. Laclede Group Inc. Laclede Group Inc. Southwest Gas Corp. Southwest Gas Corp. Laclede Group Inc. Piedmont Natural Gas Co.lnc. Piedmont Natural Gas Co. Inc. Laclede Group Inc. Laclede Group Inc. Piedmont Natural Gas Co.lnc. Energen Corp. Energen Corp. Piedmont Natural Gas Co.lnc.
